                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION


VANTICE LEE BESHEARS, JR.,

         Petitioner,

v.                                                   Case No. 5:17-cv-465-Oc-32PRL

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et. al.,

        Respondents.
________________________________

                                       ORDER
      Petitioner, a former inmate of the Florida penal system, initiated this case on

October 10, 2017, by filing a pro se Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2241 (Doc. 1). He is proceeding on an Amended Petition (Doc. 14). Petitioner

challenges a November 29, 2016 state court (Marion County, Florida) judgment of

conviction. Doc. 14.

      On October 18, 2018, Petitioner filed a Notice of the Fifth District Court of

Appeal for the State of Florida’s opinion, which reversed his 2016 state conviction and

sentence, and remanded the case to the trial court. See Doc. 15. Indeed, a review of

the state court docket in Petitioner’s criminal case reflects that subsequent to the

initiation of this action, the Florida appellate court reversed the judgment and

sentences and Petitioner was resentenced on October 11, 2018. See State v. Beshears,

Jr., No. 42-2015-CF-3555 (Fla. 5th Cir. Ct.).    In fact, the Florida Department of

Corrections’ website shows that Petitioner was released from custody on October 12,
2018, the day after Petitioner’s new judgment was entered. See Corrections Offender

Network,       Florida     Department          of    Corrections,      available     at

http://www.dc.state.fl.us/AppCommon/ (last visited March 7, 2019).

      Despite his release, Petitioner contends that he is under “constructive custody”

for five years and wishes to proceed with this matter. Docs. 16, 18. In light of the

change in the status of Petitioner’s judgment of conviction and his custody, the Court

directed Respondents to file a response to Petitioner’s “constructive custody” argument

and the Amended Petition. See Doc. 21. Respondents filed their Response confirming

that the state appellate court vacated the judgment and sentence challenged in the

Amended Petition. Doc. 22. As such, it is Respondents’ position that the Court cannot

grant Petitioner relief because the “challenged judgments and sentences no longer

exist to be vacated.” Id. at 10. Notably, Respondents assert that Petitioner is not in

custody, constructive or otherwise, under the May 6, 2016 or November 29, 20161

judgments, and he is not subject to collateral consequences. Id.

      “If a petitioner is released from imprisonment subsequent to his filing a habeas

petition, he must establish that his petition still presents a case or controversy under

Article III, § 2, of the United States Constitution.” Shuler v. Warden, FCC Coleman –

USP II, No. 5:12-cv-2580Oc-29PRL, 2015 WL 4606220, *2 (M.D. Fla. July 30, 2015)

(citing United States Parole Comm’n v. Geraghty, 445 U.S. 388, 395–96 (1980);

Mattern v. Sec’y Dep’t of Corr., 494 F.3d 1282, 1285 (11th Cir.2007); Bailey v.




      1 A jury found Petitioner guilty on May 6, 2016, and the trial court initially
sentenced Petitioner on November 29, 2016.

                                           2
Southerland, 821 F.2d 277, 278 (5th Cir. 1987)). Once a petitioner’s sentence expires,

“some concrete and continuing injury other than the now-ended incarceration or

parole—some ‘collateral consequence’ of the conviction—must exist if the suit is to be

maintained.” Spencer v. Kemna, 523 U.S. 1, 7 (1988).

      On February 12, 2019, the Court issued an Order directing Petitioner to show

cause, by February 26, 2019, as to why this case should not be dismissed as Petitioner’s

release from custody removes any collateral consequence of this federal habeas action.

See Doc. 23. The Court advised Petitioner that his failure to show satisfactory cause

by the designated deadline will result in the dismissal of this action without further

notice. Id. In prosecuting this action, Petitioner is responsible for complying with this

Court’s Orders. As of the date of this Order, he has neither complied with the Court’s

Order to Show Cause (Doc. 23), explained his noncompliance, nor requested additional

time to comply. Notably, Petitioner has not filed any documents since the filing of his

Notice of Change of Address and Notice of Constructive Custody (Doc. 18) over 133

days ago. Given that the designated time to respond to the Court’s Order to Show

Cause (Doc. 23) passed on February 26, 2019, this Court concludes that the dismissal

of this case is appropriate at this time.2




      2  It appears that on February 23, 2019, Petitioner was arrested for the
commission of new offenses. See Marion County Sheriff’s Office, Inmate Information,
available at www.marionso.com (last visited March 7, 2019). Petitioner is currently in
pretrial custody awaiting the disposition of these new pending charges.

                                             3
      Accordingly, it is

      ORDERED AND ADJUDGED:

      1.     This case is DISMISSED without prejudice.

      2.     The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close the file.

      3.     The Clerk shall send a copy of this Order to Petitioner at the Marion

County Jail, 700 NW 30th Ave, Ocala, Florida 34475.

      4.     If Petitioner appeals the dismissal of this case, the Court denies a

certificate of appealability.3 Because the Court has determined that a certificate of

appealability is not warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be filed in this case. Such

termination shall serve as a denial of the motion.

      DONE AND ORDERED in Jacksonville, Florida this 7th day of March, 2019.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge



      3  The Court should issue a certificate of appealability only if a petitioner makes
“a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
To make this substantial showing, Petitioner “must demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims debatable
or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel,
529 U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to deserve
encouragement to proceed further,’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003)
(quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Upon due consideration,
the Court will deny a certificate of appealability.

                                           4
Jax-7


C:      Vantice Lee Beshears, Jr., #A0220073
        Rebecca Rock McGuigan, Esq.




                                         5
